Filed 7/26/18
                              CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                         DIVISION ONE


 THE PEOPLE,
            Plaintiff and Respondent,
                                                      A152282
 v.
 JEFFREY LYNN QUARLES,                                (Sonoma County
                                                      Super. Ct. No. SCR698799)
            Defendant and Appellant.


                                         INTRODUCTION
        Defendant Jeffrey Lynn Quarles appeals from a judgment of damaging a telephone
line or mechanical equipment connected to the line (Pen. Code, § 591),1 misdemeanor
battery on an elder (§ 243.25), and the lesser included offense of misdemeanor elder
abuse (§ 368, subd. (c)). The convictions arise out of an altercation with his elderly
parents. On appeal, defendant challenges only his section 591 conviction. Specifically,
he maintains section 591 is a specific intent crime and, thus, the trial court erred in
refusing to give a voluntary intoxication instruction. We affirm.
                                          BACKGROUND
        At the time of the incident in question, defendant’s parents were entertaining a
guest for dinner. While defendant and his father were in the kitchen, his father observed
him “acting differently.” Confronting defendant about his behavior, his father accused
him of drinking.



        1
             All further statutory references are to the Penal Code.


                                                 1
       Defendant became “belligerent and aggressive” and approached his father, coming
within six inches of his father’s face with his fists clenched. As his father pushed
defendant’s hands away, defendant responded with a swing. His father attempted to
restrain defendant, and their quarrel turned into a “wrestling match.” Defendant punched,
kicked, and threw his father into a glass door.
       On hearing the commotion, defendant’s mother came into the kitchen. Seeing her
husband “struggling,” she picked up the telephone and called 911. Defendant pushed his
mother into a table, yanked the phone from her hand, and threw it down the hallway,
ejecting the batteries and disconnecting the call.
       Defendant was arrested and charged with elder abuse (§ 368, subd. (b)(1)–count
1), damaging a telephone line or mechanical equipment connected to the line (§ 591–
count 2), misdemeanor elder abuse (§ 368, subd. (c)–count 3), and misdemeanor battery
on an elder (§ 243.25–count 4).
       At the outset of trial, defendant’s counsel stated she anticipated asking for a
voluntary intoxication instruction as to count 2. The prosecution maintained damaging a
telephone line or the connected phone is a general intent crime and therefore a voluntary
intoxication instruction is unnecessary and inappropriate. Defendant’s counsel asked a
second time for a voluntary intoxication instruction just prior to the court instructing the
jury. Citing People v. Atkins (2001) 25 Cal. 4th 76, 82–83, 84 (Atkins), the court refused
to give the instruction.
       The jury convicted defendant of damaging a telephone line, misdemeanor battery
on an elder and the lesser included offense of misdemeanor elder abuse. The trial court
sentenced him to one year in jail, with release pending space available in a treatment
program, plus three years’ formal probation.
                                        DISCUSSION
       We review a trial court’s refusal to give a requested instruction de novo. (People
v. Waidla (2000) 22 Cal. 4th 690, 733; see People v. Moore (2018) 19 Cal.App.5th 889,
893 (Moore).)



                                               2
       “Section 29.4 governs the admissibility of evidence of voluntary intoxication and
states, in part, ‘[e]vidence of voluntary intoxication is admissible solely on the issue of
whether or not the defendant actually formed a required specific intent, or, when charged
with murder, whether the defendant premeditated, deliberated, or harbored express
malice aforethought.’ (§ 29.4, subd. (b).) Evidence of voluntary intoxication is thus
inadmissible to negate general criminal intent, and whether such evidence is admissible
typically depends on whether the crime at issue is one of general or specific intent.
([Atkins, supra,] 25 Cal.4th [at pp.] 81–82. . . .) General intent crimes require only a
general criminal intent to commit the proscribed act, while specific intent crimes require
an additional intent to do some further act or achieve some future consequence, typically
denoted by language such as ‘ “with the intent to” ’ or ‘ “for the purpose of.” ’ (Atkins, at
pp. 82, 86; see People v. Hood (1969) 1 Cal. 3d 444, 456–457 [superseded by
amendments to former Pen. Code, § 22, on different grounds]. . . .)” (Moore, supra,
19 Cal.App.5th at p. 893.)
       “In addition, evidence of voluntary intoxication may be admissible to negate the
specific knowledge or mental state requirement included in a narrow set of crimes
nevertheless classified as general intent crimes. (People v. Reyes (1997) 52 Cal. App. 4th
975, 983–984 . . .; People v. Lopez (1986) 188 Cal. App. 3d 592, 598–599. . . .) For
example, the crime of resisting arrest requires the perpetrator to know the person they are
resisting is an officer, and thus evidence of voluntary intoxication is admissible to show
the defendant did not know. (Reyes, at pp. 985–986.) Similarly, the crime of possession
of stolen goods requires the perpetrator to know that the goods at issue were stolen, and
evidence of voluntary intoxication is admissible to show the defendant did not. (Lopez, at
pp. 599–600.)” (Moore, supra, 19 Cal.App.5th at p. 894.)
       Defendant contends damaging a telephone line or the attached phone is a specific
intent crime because section 591 speaks in terms of “unlawfully and maliciously” taking
down, removing, injuring, disconnecting, cutting, or obstructing a telephone line.
(§ 591). In support of this assertion, defendant points to section 7, subdivision 4 which



                                              3
defines “malice” as a “wish to vex, annoy, or injure another person, or an intent to do a
wrongful act.” (§ 7, subd. (4), italics added.)
       In Moore, the Court of Appeal rejected essentially the same argument in
connection with the crime of vandalism (§ 594, subd. (a)) and held the trial court did not
err in refusing to instruct on voluntary intoxication. (Moore, supra, 19 Cal.App.5th at
p. 891.) As the court explained, section 594 “is part of a set of statutes dealing with
malicious injury to property, and follows the language of the original malicious mischief
statutes.” (Moore, at p. 894.) Section 591, at issue here, is also one of these statutes.2
       “Section 7, subdivision (4),” said Moore, “explains that the use of the words
‘malice’ or ‘maliciously’ in the modern criminal statutes, including section 594, ‘import a
wish to vex, annoy, or injure another person, or an intent to do a wrongful act, established
by either proof or presumption of law,’ unless another meaning is apparent from the
context of the statute.” (Moore, supra, 19 Cal.App.5th at pp. 894–895.) And while no
published case had specifically addressed whether vandalism was a general or specific
intent crime, the court observed that a “number of cases have concluded that other crimes
requiring malice or maliciousness as defined by section 7, subdivision 4 require only
general criminal intent.” (Id. at p. 895.)
       The appellate court then discussed our Supreme Court’s decision Atkins, in which
the high court “addressed whether evidence of voluntary intoxication is admissible to
negate the required mental state for arson, which requires ‘willfully and maliciously’
setting fire to or burning a structure, forest land, or property.” (Moore, supra,
19 Cal.App.5th at p. 895.) The Supreme Court concluded that despite this language,
arson is not a specific intent crime. (Ibid.) Neither the term “maliciously” nor any other
word in the statute “required any specific intent or mental state.” (Ibid.) Further, public


       2
          We note that the CALCRIM jury instruction for section 591 is one of the
instructions under the heading “Vandalism, Loitering, Trespass and Other Miscellaneous
Offenses,” one of the three instructions specifically for “Vandalism,” and follows
immediately after the two instructions for section 594. (CALCRIM Nos. 2900, 2901,
2902.)


                                              4
policy did not weigh in favor of a voluntary intoxication defense because “arson is often
committed impulsively and intoxication is often a precursor as it inhibits more sound
judgment.” (Ibid.)
       “As with the arson statute, the vandalism statute itself does not require any intent
besides the intent to do the proscribed acts of defacing, damaging, or destroying property,
and the term ‘maliciously’ does not import any further specific intent or mental state.”
(Moore, supra, 19 Cal.App.5th at p. 895.) “Similarly, from a policy standpoint,
vandalism is an aggressive act often committed impulsively, and more likely to be
committed while intoxicated due to lowered inhibitions.” (Id. at pp. 895–896.)
       The same is true of section 591, which makes it a crime to “unlawfully and
maliciously” take down, remove, injure, disconnect, cut, or obstruct a telephone line.
(§ 591.) This language does not import any further specific intent or mental state, and the
crime involves an aggressive act that may well be impulsive and triggered by voluntary
intoxication.
       As did the defendant in Moore, defendant attempts to distinguish arson and other
general intent offenses—such as mayhem, willfully and maliciously discharging a
firearm at a residence or out of a vehicle, and maliciously placing an obstruction on a
railroad track—as “inherently dangerous” and “carry[ing] the possibility of injury or
death.” This inherent danger, defendant maintains, means someone committing one of
these offenses “can be presumed to be aware of the wrongfulness of his conduct, and can
be deemed to satisfy the malice requirement by intentionally committing the act.” He
contends that merely damaging a telephone line carries no such presumption.
       Like the defendant in Moore, defendant “does not provide any authority for the
proposition that only inherently dangerous acts carry a presumption of wrongfulness.”
(Moore, supra, 19 Cal.App.5th at p. 896.) Moreover, the fact that section 591, like the
crime of vandalism, has its roots in “a century-old statute dealing with malicious injury to
another’s property suggests that such destruction of another’s property is fundamentally
and presumptively wrong.” (Moore, at p. 896.)



                                             5
      In sum, there is no merit to defendant’s assertion that he was entitled to an
instruction on voluntary intoxication in connection with the charge of damaging a
telephone line or mechanical equipment connected to the line.
                                      DISPOSITION
      The judgment is affirmed.




                                            6
                                 _________________________
                                 Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Dondero, J.




A152282, People v. Quarles




                             7
Trial Court: Sonoma County Superior Court

Trial Judge: Hon. Elliot Lee Daum

Counsel:

Janice Wellborn, under appointment by the Court of Appeal, for Defendant and
Appellant.

Xavier Becerra, Attorney General, Gerald A. Engler and Jeffrey M. Laurence, Assistant
Attorneys General, Rene A. Chacon and Bruce Ortega, Deputy Attorneys General for
Plaintiff and Respondent.




                                          8